Citation Nr: 0832432	
Decision Date: 09/22/08    Archive Date: 09/30/08

DOCKET NO.  96-26 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for Type II diabetes mellitus.


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel




INTRODUCTION

The veteran served on active duty from November 1959 to 
November 1962, from March 1963 to July 1966, and from August 
1966 to April 1969.    

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina, which awarded service connection 
for Type II diabetes mellitus and assigned a 20 percent 
rating effective May 2001.

The claim was previously before the Board in June 2005, 
wherein an initial evaluation in excess of 20 percent for the 
Type II diabetes mellitus was denied.  The veteran appealed 
to the United States Court of Appeals for Veteran's Claims 
(Court).  

In an August 2007 Memorandum Decision, Judge Davis vacated 
that portion of the June 2005 Board decision that denied an 
initial evaluation in excess of 20 percent for Type II 
diabetes mellitus and remanded the matter to the Board.  The 
claim is ready for appellate disposition.  

The Board would note at this juncture that the Court affirmed 
that portion of the June 2005 Board decision that awarded an 
initial 30 percent evaluation for residuals of a traumatic 
head injury.  The June 2005 decision also awarded special 
monthly compensation benefits due to the need for the regular 
aid and attendance of another person.  The 30 percent rating 
for residuals of a traumatic head injury and special monthly 
compensation were implemented by the RO in a December 2006 
rating decision.  As such, the matters are no longer in 
appellate status.

The veteran was previously represented by Mr. R. Edward 
Bates, Attorney at Law.  VA revoked Mr. Bates's authority to 
represent VA claimants effective July 28, 2003.  The veteran 
was notified in July 2008 that Mr. Bates could no longer 
represent him and was offered an opportunity to appoint 
another representative.  He was further notified that if he 
did not respond within 30 days, VA would assume that he 
wanted to represent himself.  To date the veteran has not 
responded.


FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claim for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in this matter has been received.

2.  The veteran's diabetes mellitus Type II has not required 
regulation of activities.  The veteran does not follow a 
restricted diet.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 20 
percent disabling for Type II diabetes mellitus have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.119, Diagnostic Code 7913 (2007).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim.  Proper notice should inform the 
claimant of what subset of the necessary information or 
evidence, if any, the claimant is to provide, and of what 
subset of the necessary information or evidence, if any, the 
VA will attempt to obtain.  Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007).  The requirements apply to all five 
elements of a service connection claim: veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

Such notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

The Board notes 38 C.F.R. § 3.159, concerning VA assistance 
in developing claims, has been revised in part recently.  
These revisions are effective as of May 30, 2008, and several 
portions of the revisions are pertinent to the case at hand.  
73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the 
final rule removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  The final rule also removes the 
fourth sentence of 38 C.F.R. § 3.159(b)(1), previously 
indicating that if VA does not receive the necessary 
information and evidence requested from the claimant within 
one year of the date of the notice, VA cannot pay or provide 
any benefits based on that application.  

The revised sentence reflects that the information and 
evidence that the claimant is informed that he or she is to 
provide must be provided within one year of the date of the 
notice.  Finally, under 38 C.F.R. § 3.159(b)(3), no duty to 
provide section 38 U.S.C.A. § 5103(a) notice arises upon 
receipt of a Notice of Disagreement (NOD) or when, as a 
matter of law, entitlement to the benefit claimed cannot be 
established.  VA may continue to have an obligation to 
provide adequate section 38 U.S.C.A. § 5103(a) notice despite 
receipt of an NOD if the claim was denied and compliant 
notice was not previously provided.  See Mayfield v. 
Nicholson, 444 F.3d at 1333-34.

This appeal arise from the veteran's disagreement with the 
initial evaluation assigned following the award of service 
connection for Type II diabetes mellitus in the January 2003 
rating decision.  The Courts have held that, once service 
connection is granted the claim is substantiated, additional 
notice is not required, and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The Board notes that while the veteran's appeal was pending 
at the Court, the RO, in July 2006, notified him that in 
order to substantiate his claim for a higher rating, he would 
have to submit evidence showing that his service-connected 
Type II diabetes mellitus had worsened in severity.  The 
veteran was additionally notified of the evidence necessary 
to establish a disability rating and effective date in July 
2006.  Thereafter, the claim was readjudicated in a February 
2007 rating decision wherein the 20 percent rating was 
continued.   

The Board is aware of the Court recent decision in Vazquez-
Flores v. Peake, 
22 Vet. App. 37 (2008).  In Vazquez-Flores, the Court found 
that, at a minimum, adequate VCAA notice requires that VA 
notify the claimant that, to substantiate such a claim: (1) 
the claimant must provide, or ask VA to obtain, medical or 
lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  

Any procedural defect in notice does not constitute 
prejudicial error in this case because of evidence of actual 
knowledge on the part of the veteran and other documentation 
in the claims file reflecting such notification that a 
reasonable person could be expected to understand what was 
needed to substantiate the claim.  See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  

While the July 2006 VCAA letter simply notified the veteran 
to submit evidence that his diabetes mellitus had increased 
in severity, the veteran's statements to VA examiners, the 
RO, and the Board, contain a description of the effect of the 
service-connected diabetes mellitus on employability and 
daily life.  These statements indicate awareness on the part 
of the veteran that information about such effects is 
necessary to substantiate a claim for a higher evaluation.  

Significantly, the Court in Vazquez-Flores held that actual 
knowledge is established by statements or actions by the 
claimant or the claimant's representative that demonstrates 
an awareness of what was necessary to substantiate his or her 
claim.  See Vazquez-Flores, supra, citing Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007).  This showing of 
actual knowledge satisfies the first and fourth requirements 
of Vazquez-Flores.  

Additionally, and particularly in light of the veteran's lay 
assertions of effects of the service-connected Type II 
diabetes mellitus on his daily life, the Board does not view 
the disorder at issue to be covered by the second requirement 
of Vazquez-Flores, and no further analysis in that regard is 
necessary.  

Finally, the January 2003 and February 2007 rating decisions 
include a discussion of the rating criteria utilized in the 
present case, and this criteria was set forth in further 
detail in the August 2004 statement of the case (SOC).  The 
veteran has been made well aware of the requirements for an 
increased evaluation pursuant to the applicable diagnostic 
criteria, and such action thus satisfies the third 
notification requirement of Vazquez-Flores.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, post-service VA treatment 
and hospitalization records, and VA examination reports.  

The Board notes that while the veteran's appeal was pending 
at the Court, additional VA outpatient treatment records and 
a report of VA examination were associated with the claims 
folder after the August 2004 SOC was issued.  However, in a 
February 2007 rating decision, the RO reconsidered the 20 
percent rating assigned for Type II diabetes mellitus and 
continued the assigned rating.  In a claim for an increased 
disability rating, the claimant will generally be presumed to 
be seeking the maximum benefit allowed by law and regulation.  
As such, the veteran's claim has remained in controversy 
since less than the maximum benefit available has been 
awarded.    See AB v. Brown, 6 Vet. App. 35 (1993). 

As discussed, the VCAA provisions have been considered and 
complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the veteran.  

The veteran has demonstrated by his statements, as well as 
the evidence submitted in support of his appeal, that he 
understands the information and evidence necessary to support 
his claim.  Sanders, supra.  There is no indication that 
there is any prejudice to the veteran by the order of the 
events in this case.  See Pelegrini, supra; Bernard v. Brown, 
4 Vet. App. 384 (1993).  The essential fairness of the 
adjudication has not been affected nor has any injury been 
caused to the veteran. Conway v. Principi, 353 F.3d 1369, 
1374 (Fed. Cir. 2004); see also ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).



Analysis

The Board has reviewed all the evidence in the veteran's 
claims file, which includes: his multiple contentions; the 
veteran's service medical records; VA outpatient treatment 
and hospitalization records; and reports of VA examination.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

As an initial matter the Board notes that the veteran 
receives separate ratings for peripheral neuropathy of the 
bilateral lower extremities and for erectile dysfunction 
associated with diabetes mellitus.  Thus, any symptomatology 
related to those disorders cannot be considered in the 
assignment of the rating for diabetes mellitus.  See 
38 C.F.R. § 4.14 (the evaluation of the same disability under 
various diagnoses is to be avoided).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are:  
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.

The veteran contends that his service-connected Type II 
diabetes mellitus warrants an initial rating in excess of 20 
percent disabling.  Service connection for diabetes mellitus 
was awarded in a January 2003 rating decision.  The RO 
assigned a 20 percent rating effective May 2001, the date 
legislation was passed establishing entitlement to service 
connection for diabetes associated with herbicide exposure.  

The veteran is appealing the original assignment of the 20 
percent rating.  As such, the severity of the disability at 
issue shall be considered from the initial assignment of the 
disability rating to the present time.  See Fenderson, 12 
Vet. App. at 126. 

The veteran's Type II diabetes mellitus is currently rated as 
20 percent disabling under 38 C.F.R. § 4.119, Diagnostic Code 
7913.  Under this Code section, a 20 percent rating is 
assigned for diabetes mellitus requiring insulin and 
restricted diet, or hypoglycemic agent and restricted diet.  
38 C.F.R. § 4.119.

A 40 percent rating is assigned for diabetes mellitus 
requiring insulin, restricted diet, and regulation of 
activities.  Id.  A 60 percent rating is assigned for 
diabetes mellitus requiring insulin, restricted diet, and 
regulation of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits a diabetic car providers, 
plus complications that would not be compensated if 
separately evaluated.  Id.  A 100 percent rating is assigned 
for diabetes mellitus requiring more than one daily injection 
of insulin, restricted diet, and regulation of activities 
(avoidance of strenuous occupational and recreational 
activities) with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalizations per year 
or weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength or complications that 
would not be compensated if separately evaluated.  Id.

Having carefully considered the veteran's contentions in 
light of the evidence of record and the applicable law, the 
Board finds that the veteran's Type II diabetes mellitus more 
closely approximates the criteria for the current 20 percent 
rating.  38 C.F.R. § 4.7.

In this regard, VA outpatient and hospitalization treatment 
records dated between 1989 and 1997 show the veteran's 
glucose levels were within reference ranges upon blood 
testing.  There was some indication that serum glucose was 
elevated in June 1998 and November 2000.  A discharge summary 
dated in December 2000 revealed the veteran had non-insulin 
dependent diabetes mellitus. 

It was not until March 2002, when the veteran was 
hospitalized for an unrelated psychiatric condition, that 
records confirm that the veteran had insulin dependent, Type 
II diabetes mellitus.  VA providers noted the veteran took 
Metformin 850 mg three times a day and NPH insulin 5 units in 
the morning and 24 units before supper.  

A review of VA treatment records dated between 2000 and 2002 
were negative for any dietary restrictions or regulation of 
activities as a result of the diabetes mellitus.  A January 
2004 VA 21-2680, Examination for Housebound Status or 
Permanent Need for Regular Aid and Attendance, showed the 
veteran was unable to walk due to conditions unrelated to the 
diabetes mellitus.  The Board would note that this form 
states the veteran's diabetes mellitus was non-insulin 
dependent, but records dated shortly thereafter correct this 
oversight.
 
During the veteran's VA examination for Aid and Attendance or 
Housebound in April 2004, it was noted that the veteran had 
insulin-requiring diabetes controlled by hemoglobin A1C.  The 
veteran was unable to provide the age at which his diabetes 
was diagnosed.  He simply indicated that it had been many 
years. The veteran denied any ketoacidosis or hypoglycemic 
reactions.  He also denied being hospitalized for the same.  
The veteran further denied being on a restricted diet.  He 
revealed that he had some weight loss in the past year from 
about 217 pounds to his current 197 pounds.  

The veteran's wife informed the VA examiner that he was on 
NPH insulin 21 units subcutaneous at bedtime and 17 units 
subcutaneous in the morning.  The veteran continued to take 
Metformin 850 mg three times a day.  The veteran's wife also 
stated that his home blood sugars were at maximum 160 and 
that he saw his diabetic care provider every three months.  
An addendum to the April 2004 examination, found the 
veteran's hemoglobin A1C was 5.5 which indicated that 
diabetes was well controlled.

VA treatment notes dated in June 2006 continued to show the 
veteran took insulin NPH subcutaneously every morning and 
night, as well as Metformin 850 mg tablet three times a day.  
However, records dated between 2005 and 2006 were again 
devoid of a regulation of diet or restriction of activities.  

The veteran was afforded an additional VA examination in July 
2006.  The veteran again denied any ketoacidosis or 
hyperglycemic reactions.  He denied being admitted to the 
hospital.  He indicated that he tried to follow a proper 
diet.  (Emphasis added.)  His weigh was stable.  The veteran 
stated that mobility was limited by the neuropathy.  Again, 
the Board would note that service connection is currently in 
effect for bilateral peripheral neuropathy of the lower 
extremities.  There was no indication that a regulation of 
activities was required as a result of the diabetes mellitus.  

The veteran continued to taken insulin and Metformin.  The 
veteran informed the examiner that he did not check his blood 
sugar at home.  There was some increased thirst and urination 
reported.  The veteran saw his diabetic provider every six 
months.  Laboratory data revealed an A1C of 5.1 and random 
glucose of 118.  The Type II diabetes mellitus was considered 
controlled on the dual therapy.  The examiner indicated the 
veteran was without retinopathy or nephropathy.

While a 20 percent rating is warranted, there is no evidence 
of record to support an increase to 40 percent disabling.  
Specifically, there has been no objective manifestation of 
diabetes mellitus requiring a regulation of activities or a 
restricted diet.  38 C.F.R. § 4.119.  

In light of the above, there is no basis for assignment of an 
evaluation, to include "staged" ratings, other than the 20 
percent disability rating which has been assigned.  See 
Fenderson, 12 Vet. App. at 126. 

In reaching this decision, the Board has considered the issue 
of whether the veteran's service-connected Type II diabetes 
mellitus presented an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of an extraschedular 
rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2006); 
Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996).  In this 
regard, the Board notes that the veteran's Type II diabetes 
mellitus has not required frequent inpatient care, nor has it 
by itself markedly interfered with employment.  The assigned 
20 percent rating adequately compensates the veteran for the 
nature and extent of severity of his type II diabetes 
mellitus.  Therefore, in the absence of such factors, the 
Board finds that the criteria for submission for 
consideration of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  


ORDER

Entitlement to an initial rating in excess of 20 percent 
disabling for Type II diabetes mellitus is denied.


____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


